DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional application being filed 04/29/2019, as Application No. 62/839,882. 

Information Disclosure Statement
The information disclosure statement filed 08/10/2021 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Terminal Disclaimer
The terminal disclaimer filed on 03/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/794,360 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 2, 4-9, 11-20, 23 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A device comprising: a substrate including a plurality of metal layers, and a plurality of dielectric layers; and a first passive component including a first terminal, a second terminal, and a first body, mounted to a first metal layer of the plurality of metal layers of the substrate; wherein the first terminal is coupled to a first ground signal and the second terminal is coupled to a second ground signal such that the first passive component is shorted, and the first metal layer is configured to provide the first ground signal and the second ground signal.
          Therefore, claim 1 and its dependent claims 2, 4-7, 13-16 are allowed. 

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 8 with the allowable feature being; A device comprising: a substrate including a plurality of metal layers, and a plurality of dielectric layers; a first passive component including a first terminal, a second terminal, and a first body mounted to a first metal layer of the plurality of metal layers, wherein the first terminal is coupled to a first ground signal and the second terminal is coupled to a second ground signal such that the first passive component is shorted; and a plurality of first vias couple the first terminal and the second terminal on the first metal layer, respectively, to a second metal layer of the plurality of metal layers, the second metal layer configured to provide the first ground signal and the second ground signal.
          Therefore, claim 8 and its dependent claims 9, 11, 12, 23 are allowed.

          Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 17 with the allowable feature being; A method of fabricating a packaged passive component, comprising: providing a substrate including a plurality of metal layers, and a plurality of dielectric layers;
mounting a first passive component to the substrate on one of the plurality of metal layers, the first passive component including a first terminal, a second terminal, and a first body; coupling the first terminal to a first ground signal and the second terminal to a second ground signal, such that the first passive component is shorted; coupling the passive component on the substrate to a circuit board; depositing a plurality of circuit board interconnects on the circuit board; coupling the plurality of circuit board interconnects to a plurality of via interconnects going through the circuit board; and coupling the plurality of circuit board interconnects to a ground metal layer of the circuit board, wherein the ground metal layer is configured to provide the first ground signal and the
second ground signal.
          Therefore, claim 17 and its dependent claims 18-20 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHERMAN NG/Primary Examiner, Art Unit 2847